KRUEGER, Judge.
The offense is murder. The punishment assessed is confinement in the state penitentiary for a term of four years.
The transcript before us in this case contains neither a judgment nor a sentence, both of which must appear in the transcript to confer jurisdiction on this court. See Rains v. State, 137 Tex. Cr. R. 315 (129 S. W. 2d 669); Miller v. State, 129 Tex. Cr. R. 217 (86 S. W. 2d 251); Wheeless v. State, 142 Tex. Cr. R. 68 (150 S. W. 2d 806); Ellis v. State, 140 Tex. Cr. R. 339 (145 S. W. 2d 176); and Art. 766, C. C. P., and cases thereunder cited.
For the reason stated, the appeal is dismissed.
Opinion approved by the court.